`Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 1 of 40 Page|D 5

 

nsTHELDuTEDsTAIEsrnSTRn?rCoURT “ M _.
FoR THE NoRTHERN DISTRICT oF TEXAS).§§S rita ~h 911 1 l9

DALLAS DIVISION
tzrstvct€us,,;%£:§_m_

 

UNITED STATES OF AMERICA,

mmi 319~€V0533;B

v. Civil Action No.

SU Y. AMOS MUN a/l</a AMOS MUN, FILED UNDER SEAL
l\/HCHA MUN, and ONE WAY
INVESTMENTS, INC. d/b/a HANGIL
HOTEL TOWN,

 

Defendants.

COMPLAINT

Plaintiff, the United States of America, by its undersigned counsel, alleges as
follows:

Defendants Amos Mun, Micha Mun, and One Way Investments, Inc. own and
operate a Dallas drug haven masquerading as a hotel. Located less than l,OOO feet from
Herbert Marcus Elementary School, Hangil Hotel Town (Han Gil) is a sanctuary for drug
dealers and users to distribute and use drugs with impunity. With complete indifference
towards their community and federal law, Defendants have knowingly and intentionally
made available and operated the Han Gil as a place for drug dealers and addicts to sell
and use all manner of controlled Substances, including heroin, crack, methamphetamine
and cocaine. Since June, at least two people have died as a result of the drug trade in the

Han Gil.

Complaint - Page 1

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 2 of 40 Page|D 6

Instead of attempting to remove drug dealers and users from the premises, the
Defendants endorse and profit from the sale and use of drugs at the Han Gil. Defendants
charge drug dealers at least $80 per day, or $560 per week, to use a room at the Han Gil
to prepare and sell drugs. Individuals who seek only to use drugs or who have a minimal
involvement in the drug trade are charged as little as $20() per week to stay at the Han
Gil. As a result of the Defendants’ validation of drug trafficking and use in and around
the premises, the Han Gil is inundated with violence, illegal firearms and prostitution.

The Defendants have violated 21 U.S.C. § 856(a)(1) and (a)(2) by knowingly and
intentionally making the Han Gil available for the use and sale of controlled substances
Pursuant to 21 U.S.C. § 856(d) and 28 C.F.R. § 85 .5, Defendants are liable to the United
States for a civil penalty in the amount of not more than the greater of $333,328 or two
times the gross receipts, either known or estimated, that were derived from each violation
that is attributable to each of the Defendants. Additionally, pursuant to § 856(e), the
United States requests that the Court enter a preliminary and permanent injunction
enjoining the Defendants from operating the Han Gil.

I. Jurisdiction and Venue

1. This action is brought by the United States under 21 U.S.C. § 856, which is
part of the Controlled Substances Act (“CSA”), 21 U.S.C. §§ 801-971. This Court has
subject matter jurisdiction over the government’s claims under 2l U.S.C. §§ 843(f)(2),
856, and 882(a), and 28 U.S.C. §§ 1345 and 1355.

2. Venue is proper in the Northern District of TeXas under 21 U.S.C.

§ 843(f)(2) and 28 U.S.C. §§ l39l(b) and 1395(a), because Defendants are located,

Complaint - Page 2

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 3 of 40 Page|D 7

reside, and do business in this district, and all or a substantial part of the events or
omissions giving rise to the claims occurred in this district.
II. Parties

3. Plaintiff is the United States of America.

4. Defendant Su Y. “Amos” Mun is a TeXas resident. At all times relevant to
this complaint, Mr. Mun was, and is currently, an owner and operator of Hangil Hotel
Town. See EXhibits l, 3, and 4 attached hereto. Mr. Mun can be served with process at
11301 Dennis Road, Dallas, TeXas 7 5229 or wherever he may be found.

5. Defendant Micha Mun is a TeXas resident. At all times relevant to this
complaint, Micha Mun was, and is currently, an operator of Hangil Hotel Town. Ms.
Mun has, at the least, a purported community property interest in the property at 11301
Dennis Road, as evidenced by her signature on a contract and transfer of tax lien related
to the property. See Exhibit 2 attached hereto. Ms. Mun can be served with process at
ll3()l Dennis Road, Dallas, TeXas 75229 or wherever she may be found.

6. Defendant One Way Investments, Inc. d/b/a Hangil Hotel Town is located
at 11301 Dennis Road, Dallas, TeXas 75229. One Way lnvestments can be served with
process through its president, sole director, and registered agent, Amos Mun, at 11301
Dennis Road, Dallas, TeXas 75229 or wherever he may be found.

III. Controlled Substances Act

7. The Controlled Substances Act, 2l U.S.C. §801-971, established a

comprehensive and carefully balanced regulatory scheme to control the distribution,

tracking and use of controlled substances A “controlled substance” is defined as “a drug

Complaint - Page 3

 

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 4 of 40 Page|D 8

or other substance, or immediate precursor,” included in the statutory schedules provided
in 21 U.S.C § 812(0). 21 USC § 802(6). The term includes illicit drugs such as heroin,
crack, cocaine, and marijuana, as well as certain prescription drugs such as XanaX. The
terms “drug” and “controlled substance” are used interchangeably throughout this
complaint

8. Amongst its numerous provisions, the CSA provides that it is unlawful to
manage or control any place, regardless of compensation, for the purpose of unlawfully
distributing or using a controlled substance, or to make available for use any place for the
purpose of unlawfully distributing or using a controlled substance. Commonly referred
to as the federal “crack house” statute, 21 U.S.C. § 856 was passed in response to
growing public concern regarding crack cocaine use. The crack house statute was added
to the Controlled Substances Act in 1986 to enable criminal prosecution of property
owners and operators who intentionally allow their property to be used for the
distribution and use of illicit drugs. Congress’s intent in enacting the statute was clear: to
“[o]utlaw[] operation of houses or buildings, so called ‘crack houses,’ where ‘crack,’
cocaine and other drugs are manufactured and used.” 132 Cong. Rec. 26,474 (1986
excerpt of Senate Amendment No. 3034 to H.R. 5484 99th Cong. (1986)).

9. Section 856 was further amended in 2003 to include civil remedies,
including provisions through which the United States can seek monetary penalties and
declaratory and injunctive relief against violators. With the amendments to § 856,
Congress intended to make clear that “[i]llegal drug use in any location [would] not be

tolerated, regardless of what cover activity is created to hide the transaction.” 108th

Complaint ~ Page 4

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 5 of 40 Page|D 9

Cong., S. 226, 149 Cong. Rec. Sl449, Sl679 (statement of Sen. Grassley).

10. Property owners and operators who knowingly allow others to use their
property for the purpose of distributing or using drugs are subject to significant criminal
and civil penalties, as well as injunctive and declaratory remedies. In the event one is
found liable for violating 21 U.S.C. §856(a), the statute provides for civil penalties for
each violation of not more than the greater of $333,328, or two times the gross receipts
that were derived from each violation, as well as declaratory and injunctive relief. 21
U.S.C. § 856(d)(1); 856(e); 28 C.F.R. § 85.5.

IV. The Han Gil

ll. The Han Gil, located at 11301 Dennis Road, Dallas, Texas 75229, is a
single-story building of about 45 ,500 square feet originally built as a nursing facility, but
currently operating as a purported hotel. The Han Gil has several guest rooms spread
throughout six wings.

12. The Han Gil is located within 1000 feet of a local elementary school-
Herbert Marcus Elementary School_~and within approximately 100 yards of a
playground where children frequently play.

13. According to Dallas County Central Appraisal District records, Defendant
Amos Mun owns the property located at 11301 Dennis Road, referred to herein as the
Han Gil. See Exhibit 1 attached hereto. Defendant Micha Mun has, at the least, a
purported community property interest in the property at 11301 Dennis Road, as
evidenced by her signature on a contract and transfer of tax lien related to the property.

See Exhibit 2 attached hereto.

Complaint - Page 5

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 6 of 40 Page|D 10

14. According to filings with the Dallas County Clerk’s Office, Defendant One
Way Investments is the operator of the Han Gil. See Exhibit 3 attached hereto.
Defendant Amos Mun is the president and sole director of One Way lnvestments. See
Exhibit 4 attached hereto.

15. Defendant Amos Mun is the face of the Han Gil. Mun and his wife, co-
defendant Micha Mun, operate, maintain, manage, make available for use, and control the
Han Gil. The Muns live in the Han Gil, using at least one wing as their personal
residence

16. The Han Gil has surveillance cameras that monitor different hallways and
areas in and around the building. These cameras allow Defendants to monitor and
observe what is occurring inside and outside of the Han Gil. At least one of these
cameras monitors the back parking lot, where frequent drug activity is known to occur.

V. Drug distribution and drug use are rampant at the Han Gil.

17. The Han Gil is well-known as a place where drug dealers and users can go
to buy, sell, and use drugs, commonly referred to as a “trap.” 1n fact, a simple Google
search reveals multiple customer reviews describing the Han Gil as a “trap” and drug
haven. Examples of these Google reviews are attached hereto as Exhibit 5.

18. Beginning in at least June 2018 and continuing even today, numerous drug
dealers have rented and are renting rooms at the Han Gil from the Defendants. These
drug dealers sold and still sell controlled substances out of rented rooms at the Han Gil
every single day. All manner of illicit drugs, including crack, cocaine, heroin,

methamphetamine and marijuana, have been sold out of the Han Gil daily from June

Complaint - Page 6

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 7 of 40 Page|D 11

2018 through present.

19. Defendants rented and still rent rooms in the Han Gil to these drug dealers,
despite knowing that these individuals intend to use the rented rooms for the sale and usc
of controlled substances

20. Because there were and are numerous drug dealers selling controlled
substances out of Han Gil “guest” rooms, there was and is a constant flurry of activity
inside the hotel every day. This flurry of activity consists of foot traffic in and out of the
Han Gil by individuals visiting the hotel for the sole purpose of purchasing and using
drugs.

21. Since June 2018, there have been at least 20 reported drug-related
incidents at the Han Gil. Many of the incidents occurred in the hallways of the Han Gil,
with police present, giving loud verbal commands to the individuals involved. Other
incidents occur in the parking lot, and at times inside the hallways and rooms of the Han
Gil. Many of these incidents ended in police making arrests.

22. For several years, Defendants have owned, operated, managed, and lived in
the Han Gil. Defendants know, and have known, about the numerous drug related
incidents occurring at the Han Gil. They were present for several of the drug related
incidents and instead of taking any action to stop the drug sales and use in and around the

Han Gil, knowingly and intentionally profited from it.

Complaint ~ Page 7

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 8 of 40 Page|D 12

A. Since June 2018, at least two people have died from drug activity in the Han
Gil and there have been numerous reported drug related incidents.

23. Defendants’ willingness to rent rooms to known drug dealers and make the
Han Gil available for the distribution and use of illegal drugs has created an environment
where drug-related reports to and arrests by law enforcement are constant This
environment has also led to at least two drug-related deaths.

At least two people have died from drua related activity at the Han Gil since lune.

24. In June 2018, J.B. was using heroin in the Han Gil and overdosed. M.B.
was with J.B. at the time of his overdose but was unable to call 9-1-1. M.B. asked
someone to call an ambulance, but was told the call was never made because it would
draw attention to the Han Gil. Defendant Micha Mun was present for this discussion

25. M.B. took J.B. to the hospital, where J.B. tragically passed away.

26. When M.B. returned to the Han Gil from the hospital, she spoke with
Defendant Amos Mun to determine whether any of the Han Gil’s surveillance cameras
had recordings showing J.B. being carried out. Rather than alerting police to the incident,
Amos Mun assured M.B. that there were no recordings because he transferred the
recordings to a hard-drive and then deleted them.

27. On December 27, 2018, a female died in a “trap” room within the Han Gil.

28. A known drug dealer_E.F ._and another individual removed the victim’s
body from the Han Gil room. Law enforcement agents recovered the victim’s body in a

wooded area in January 2019.

Complaint - Page 8

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 9 of 40 Page|D 13

In addition to the traaic loss of two lives, there have been numerous reported drua
related incidents and arrests at the Han Gil.

29. Since June 2018, criminal conduct on the Han Gil property has been
constant. While unreported drug activity runs rampant, the documented police reports
paint a clear picture of the constant criminal activity at the Han Gil. Below is a sampling
of the documented drug activity at the Han Gil.

30. On August 16, 2018, police officers located a stolen vehicle in the parking
lot of the Han Gil with 0.1 grams of heroin and 0.2 grams of crack cocaine, as well as
crack pipes, needles, and baggies with residue. To apprehend the individual, who was
loitering near the stolen vehicle (with drugs inside), officers chased him inside the Han
Gil. The officers yelled at the individual as he ran into Room 376 of the Han Gil. The
room’s occupant made the individual leave the room, at which point he was arrested.

31. On August 18, 2018, officers were called due to an active shooter on foot
at the Han Gil. Upon arriving at the Han Gil, officers found a trail of blood leading to
Room 362. The individual who was believed to be staying in Room 362 was arrested and
found to be in possession of 0.1 grams of methamphetamine

32. On August 26, 2018, patrolling police officers noticed an unattended,
running vehicle in the parking lot of the Han Gil. Officers tried to locate the owner of the
running vehicle but were unable to do so. They did, however, recover two plastic bags
containing Alprazolam (i.e., Xanax) and “a black sticky substance.”

33. On September 23, 2018, police officers responded to a call at the Han Gil,

and an individual who identified herself as working at the Han Gil stated that she had

Complaint - Page 9

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 10 of 40 PagelD 14

seen a male and female “doing heroin and meth” at the hotel the night before

34. On October 17, 2018, police officers noticed a car running in the parking
lot of the Han Gil. When the officers approached the vehicle, the individual inside was
having difficulty rolling down the window and keeping his head up. Police therefore
requested an ambulance The officers found 45 unopened syringes, a glass pipe, a bong,
and other drug paraphernalia

35. On November 9, 2018, officers noticed a car parked in the back parking lot
of the Han Gil. The individual inside the car tried to flee_first by car and then on foot-
but was detained. Officers recovered 0.4 grams of heroin and nine pills as well as a clear
glass tube known for smoking crack cocaine from the individual and his car.

36. On November 10, 2018, officers patrolling the Han Gil area noticed a
vehicle they determined to be stolen in the parking lot. Upon approaching the vehicle,
the officers noticed a woman attempting to inject her left arm with a syringe and ordered
her and another individual out of the car. The individuals exited the car and the officers
found 3.2 grams of heroin and l.l grams of marijuana, as well as two syringes

37. On November 21, 2018, Dallas police officers responded to a call at the
Han Gil. The officers approached a vehicle that appeared to be related to the call, and
after the driver almost hit one of the responding officers, the vehicle stopped. The
officers found heroin and Xanax in the car and arrested the individuals

38. Also on November 21, 2018, police officers inside the Han Gil found a blue
baggie with a white powdery substance and a clear wrapper with a tar-like substance that

appeared to be heroin. These baggies of drugs were located openly in the hallway of the

Complaint ~ Page 10

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 11 of 40 Page|D 15

Han Gil, though the officers could not determine the “owner” of the items

39. On December 2, 2018, two officers patrolling the area near the Han Gil
noticed suspicious activity in and around a vehicle in the Han Gil parking lot. The
officers approached the vehicle and upon conducting a search of the vehicle, found 7.3
grams of heroin, 4 syringes, and a spoon with drug residue

40. On December 18, 2018, two individuals were arrested in the parking lot of
the Han Gil, one for possessing 0.8 grams of heroin and the other for possessing heroin
and marijuana (along with tablets, cell phones, a spoon with drug residue, and a GPS).

41. On December 21, 2018, police officers responded to a call regarding a
disturbance in Han Gil Room 352. The police officers entered the Han Gil, gave loud
verbal warnings to an individual attempting to dispose of some item “underneath an
assortment of matresses [sic] that were littered inside of the hotel corridor.” The
individual was eventually detained and gave the officers the item he had hidden_a
baggie of 0.2 grams of heroin-that he admitted he purchased from Room 352 at the Han
Gil.1

42. On December 31, 2018, officers arrested two individuals in the Han Gil
parking lot. The arrested person told the officers that he was at the Han Gil to purchase
drugs The officers discovered numerous syringes, a push rod, a spoon With drug residue,

heroin, and crack cocaine

 

l Notably, officers arrested an individual on the way to respond to this call, who admitted to buying
heroin from Room 352.

Complaint - Page 11

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 12 of 40 Page|D 16

43. On January 4, 2019, Dallas police officers stopped a car leaving the Han
Gil. The individual inside the car told officers that he had purchased cocaine from two
drug dealers in Room 316 of the Han Gil. The officers arrested the individual, who was
in possession of 0.2 grams of cocaine

44. On January 14, 2019, police officers entered the Han Gil at 10:30 pm.
Upon finding an unidentified male who was not responding to their commands to open
doors, the officers found Defendant Amos Mun and alerted him to the issue Shortly
thereafter, the officers found cocaine on the individual and arrested him in the parking lot
of the Han Gil.

45 . On January 30, 2019, police officers made an arrest at the Han Gil of an
individual possessing almost one gram of heroin and 1.2 grams of marijuana as well as
syringes and other drug paraphernalia

46. Paragraphs 29 through 45 above only represent reported incidents of drug
related activity at the Han Gil. Drug sales and usage were and are on-going every day at

the Han Gil.

B. Defendants Amos Mun and One Way Investments Were present on multiple
occasions when drugs were detected by authorities inside the Han Gil.

47. Defendant Amos Mun, individually and as One Way Investment’s
president, was present for at least three additional recent significant reported drug
incidents, which occurred during code enforcement inspections made by the City of

Dallas’s City Prosecutor’s Office, Code and Fire Inspectors, and Dallas police officers

Complaint - Page 12

 

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 13 of 40 Page|D 17

T he October 5, 2018 lnspection

48. Defendant Amos Mun, individually and as the president and sole director of
One Way Investments, was present in the hotel room when drugs and firearms were
discovered in the Han Gil on October 5 , 2018 during a code enforcement inspection
During the October 5 inspection, a search of a room revealed two digital Scales, crack
cocaine, heroin, methamphetamine alprazolam (also known as Xanax), and marijuana
The search also revealed two handguns, an AR-15 pistol, several rounds of live
ammunition, and cash.

49. In total, Dallas police officers recovered 12.9 grams of heroin, 9.9 grams of
crack cocaine, 3.7 grams of methamphetamine 27 .5 grams of Alprazolam pills, and 6.5

grams of marijuana.

The November 2. 2018 Inspection

5 0. Just one month later, Amos Mun was present when drugs and firearms were
discovered in the Han Gil on November 2, 2018 during a code enforcement inspection
ln fact, Mr. Mun sawed off the door handle of one of the rooms during the inspection

51. During the November 2 inspection of Han Gil rooms 350 and 352, a large
stash of illegal pills (including ecstasy, opioids, and unknown pills), drug paraphernalia,
and firearms were discovered Next to the drug and drug items, a black AR-l5 rifle, two
shotguns, a semi-automatic 91\/[1\/1 pistol, and ammunition were also found.

52. Rooms 350 and 352 had cameras in the hallway on the floor in plain view

so that people inside the rooms could monitor who was approaching the rooms These

Complaint - Page 13

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 14 of 40 Page|D 18

cameras were not part of the camera system Defendants used to monitor the Han Gil, but

were a separate system used by the rooms’ occupants

The Ianuarv 24, 2019 Ins_pection

53. Mr. Mun was again present when drugs and firearms were discovered
inside the Han Gil on January 24, 2019.

54. During a code enforcement inspection at the Han Gil on January 24, a
search of room 333 revealed marijuana, methamphetamines, and GHB.

55 . Inspectors also discovered drug ledgers, digital scales, two crack pipes,
additional paraphernalia for drug use and distribution, multiple guns and ammunition, a

knife, and a surveillance camera.

C. Not only are Defendants aware of the drug trade and use at the Han Gil -
they facilitate and profit from it.

56. Defendant Amos Mun, individually and as the president of One Way
lnvestments, received cash from known drug dealers or individuals associated with

known drug dealers in the Han Gil.

1. Amos Mun is repeatedly in rooms where drugs and known drug
dealers are present, accepting cash drug proceeds

57. On December 10, 2018, Amos Mun was inside a known trap room at the
Han Gil. Amos Mun waited at a table in the room as individuals around him prepared to
use drugs, used drugs, and/or waited to purchase drugs Mr. Mun was handed and
accepted cash from the individual working the table in the trap room.

58. Gn December 27, 2018, Amos Mun was inside a known trap room at the

Complaint - Page 14

 

 

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 15 of 40 Page|D 19

Han Gil with a known drug dealer_E.F.-as E.F. and M.S. (a known drug associate of
E.F.) counted cash.2 Amos Mun sat in the trap room while E.F. and M.S. counted money,
and then gave Amos Mun a large amount of bills, which Amos Mun accepted and
counted. After accepting and counting the cash, Amos Mun remained in the room for
approximately 15 to 20 additional minutes so that he could look at and examine a bolt-
action rifle that E.F. handed to him.

59. On December 28, 2018, Amos Mun was inside a known trap room at the
Han Gil. While Amos Mun was in the room, drugs were packaged and prepared for
distribution Mun waited as three individuals in the room-K.R., C.H. and another
individual (all three known drug associates of E.F.)_prepared drugs for distribution
and/or counted cash. Mun then received and accepted cash from K.R., who was seated at

the drug table

2. Defendants knowingly operated, maintained, controlled, and profited
from the on-going criminal activity at the Han Gil.

60. Defendants Amos and Micha Mun check individuals into the Han Gil.

61. When an individual requests a room at the back of Han Gil (where the large
majority of drug selling and using occurs), Defendant Amos Mun honors the request.

62. Rather than address the criminal activity inside the Han Gil, the Muns
profit from and help conceal the drug trade

63. Defendants charge individuals a drug “tax” to operate their trap rooms in

 

2 E.F. rented multiple rooms at the Han Gil and ran several trap rooms out of the Han Gil.

Complaint _ Page 15

 

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 16 of 40 Page|D 20

the Han Gil. For drug dealers who rent rooms to sell drugs or conduct other illegal
activity, Defendants charge at least 880 per day. At a minimum, Defendants charge and
receive $560 per week for each Han Gil room they rent to individuals who prepare,
package, and sell drugs Non-drug dealers (nonnally drug users) or individuals who are
less involved in the drug trade are charged as little as $200 per week to stay at the Han
Gil.

64. Defendants collect, or attempt to collect, rent and the drug taxes every day,
indifferent to the criminal activity occurring in front of him. To collect these payments,
Amos Mun walks the halls, collecting money from each room. Mun has walked into
rooms where drugs and drug paraphernalia associated with drug use and distribution are
in plain sight.

65. If someone does not pay the $80 drug tax, Mr. Mun normally kicks the
person out, locking the room until the person has paid the 880. The person is then able to
return to selling controlled substances out of his or her room and/or retrieve his or her
belongings

66. In advance of Fire and Code inspections, Amos Mun and/or Micha Mun
warned M.B., other drug dealers and others residing at the Han Gil that inspectors from
either the City or County of Dallas would be arriving to inspect the Han Gil on a
particular date The inspection warnings from the Muns were verbal and gave the
individuals sufficient notice to remove controlled substances and firearms from sight.

67. Defendants also leave at least one door at the Han Gil unlocked, normally a

back door, to allow individuals free access to the rooms in the Han Gil.

Complaint ~ Page 16

 

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 17 of 40 Page|D 21

68. Defendants allowed drug dealers to place webcams in the hallways of the
Han Gil, which allowed individuals inside the rooms to see anyone coming down the
hallway, including law enforcement

69. Defendants allowed known drug dealer, E.F., to install peepholes in the
doors of rooms at the Han Gil he rented for the sale of controlled substances The other
doors at the Han Gil do not have peepholes.

70. Defendants have seen individuals buying and selling drugs in the rooms of
the Han Gil.

71. Defendants regularly see individuals using drugs inside and around the Han
Gil.

D. The Han Gil is also home to other criminal activity, further demonstrating
the criminal, drug-fueled environment existing there

72. As if the reported drug-related incidents in the last nine months at the Han
Gil were not sufficient to demonstrate the criminal environment that exists there, the Han
Gil has also been the location of several additional violent crimes and weapons offenses

73. On January 28, 2019, police responded to a call that an individual was shot
at the Han Gil. lt was later confirmed that the individual was murdered

74. More recently, on February 15, 2019, there was another reported shooting
in the parking lot of the Han Gil.

75. In addition to the multiple shootings, it is common practice for individuals
to walk the grounds of the Han Gil with assault Weapons.

76. In addition to the trap rooms, there are certain Han Gil rooms that are

Complaint - Page 17

 

 

 

designated for working prostitutes, resulting in constant prostitution on the premises

77. Defendants were and are aware of the prostitution occurring inside the Han
Gil.

78. In sum, Defendants rent rooms inside the Han Gil to individuals for a daily
rate so that those individuals can sell controlled substances out of the Han Gil.
Defendants allow the drug dealers to install cameras in hallways and peepholes in the
doors so that drug dealers can avoid police presence and detection Defendants do not
stop drug-seeking individuals from entering the Han Gil to purchase and use drugs on the
premises, and instead often leave at least one door unlocked for almost constant access
Defendants do not call for help when someone overdoses. lnstead, they brazenly
maintain the Han Gil as a haven for the drug distributors and drug seekers. Defendants
profit from the drug trade and create a lawless and increasingly dangerous criminal
environment that provides drug dealers the ideal location for their criminal conduct in the

Dallas community

 

VI. Causes of Action

 

 

Count I
Knowingly Maintain a Place for the Purpose of

Distributing or Using Controlled Substances
21 U.S.C. §§ 856(a)(1), 856(d)(1)_Civil Penalties

 

79. The United States repeats and realleges Paragraphs l through 78 as if fully
set forth herein
80. Defendants knowingly used or maintained the Han Gil for the purpose of

distributing and using controlled substances in violation of 21 U.S.C. § 856(a)(1). At

 

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 19 of 40 Page|D 23

least one purpose of Defendants is to maintain the Han Gil as a premises for the sale and
use of controlled substances United States v. Roberts, 913 F.2d 211, 220-21 (5th Cir.
1990); United States v. Soto-Sz'lva, 129 F.3d 340, 346 (5th Cir. 1997).

81. As a result of the foregoing, Defendants are liable to the United States for a
civil penalty in the amount of not more than the greater of $333,328 or two times the
gross receipts either known or estimated, that Were derived from each violation that is
attributable to each of the Defendants, for each violation pursuant to 21 U.S.C. §§
856(d)(1)(A), (d)(l)(B) and 28 C.F.R. § 85.5.

Count II
Managing or Controlling a Place and Knowingly Profltin`g from and Making
it Available for the Use and Distribution of Controlled Substances
21 U.S.C. §§ 856(a)(2), 856(d)(1)_-Civil Penalties

82. The United States repeats and realleges Paragraphs 1 through 81 as if fully
set forth herein

83. Defendants knowingly managed or controlled Han Gil and knowingly and
intentionally made it available for the purpose of unlawfully storing, distributing, and
using controlled substances in violation of 21 U.S.C. § 856(a)(2).

84. As a result of the foregoing, Defendants are liable to the United States for a
civil penalty in the amount of not more than the greater of $333,328 or two times the
gross receipts, either known or estimated, that were derived from each violation that is

attributable to each of the Defendants, for each violation pursuant to 21 U.S.C. §§

856(d)(1)(A), (d)(i)(B) and 28 C.F.R. § 85.5.

Complaint ~ Page 19

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 20 of 40 Page|D 24

Count III
Violation of 21 § 856(a)(1) and (a)(2),
21 U.S.C. §§ 856(e) and 843(1')_Iniunctive Relief

85. The United States repeats and realleges Paragraphs 1 through 84 as if fully
set forth herein

86. As a result of the violations set forth above in Counts 1 and 11, Defendants
are liable for injunctive relief pursuant to 21 U.S.C. §§ 856(e) and 843(f).

87. Specifically, the United States requests a temporary restraining order, a
preliminary injunction, and a permanent injunction prohibiting the Muns and their
business entity from operating the Han Gil as a motel, hotel or other place of occupancy
including: renting, leasing, licensing or otherwise permitting any occupancy of all or any
part of the Han Gil premises to anyone other than the Defendants themselves and any
immediate family members currently residing on the premises; allowing any business
transactions other than transactions solely related to the building’s structural and/ or
operational integrity, in or on Han Gil premises; scheduling or making reservations for
any individuals to stay at the Han Gil; entering into any third party contracts for services
in connection with the Han Gil, other than contracts related to the building’s Structural
and/or operational integrity; and terminating any and all Han Gil guests’ license to (or
claim of right to) occupy all or any portion of the Han Gil’s rooms or premises

PRAYER FOR RELIEF

WHEREFORE, the United States respectfully requests that judgment be entered in

its favor and against Defendants jointly and severally as follows:

A. On the First Count, impose a civil penalty on Defendants of not more than

Complaint ~ Page 20

 

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 21 of 40 Page|D 25

$333,328 for each and every violation of 21 U.S.C. § 856(a)(1) committed by each
Defendant;

B. On the Second Count, impose a civil penalty on Defendants of not more
than $333,328 for each and every violation of 21 U.S.C. § 856(a)(2) committed by each
Defendant; and

C. On the Third Count, order appropriate injunctive relief pursuant to 21
U.S.C. §§ 856(e) and 843(f); and

D. Grant the United States any such further relief as otherwise entitled.

Respectfully submitted,

ERIN NEALY CO

  

 

 

Assistant Uni ‘ ` = tates Attorney
Texas Bar No. 24032425
scott.hogan@usdoj.gov

Lindsey Beran

Assistant United States Attorney
Texas Bar No. 24051767
Braden Civins

Assistant United States Attorney
Texas Bar No. 24080836

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8600
Facsimile: 214-659-8807
lindsey.beran@usdoj.gov

Attorneys for the United States of
America

Complaint ~ Page 21

 

1/25/201€38€ 3:19-cV-00533-N Document 3 Fi|@dr@@/MMM[RQ@€ 22 of 40 Page|D 26

    
     

k Home | Find Property | Contact Us

'l'
§
.A st -------

@ Ia‘||a§j Gentl;a‘| Appra',l§a`|dlljstlai ,_

 

‘\i .

Commercia| Account #00000609205000000

Location Owner Lega|Desc Va|ue improvements Land Exemptions Estimated Taxes Bui|ding Footprint History

Locati<>rz {C§:rrent 2319}
Address: 11301 DENNIS RD
Market Area: 0
Mapsco: 23-A(DALLAS)

DCAD Property Map

View Photo
2018 Appraisal Notice
Electronic Documents (ENS)
§ Print Homestead Exemption Form
Gwner {Current 2019)

MUN SU Y AMOS

11301 DENNIS RD

DALLAS, TEXAS 752292305

N£ufti-Owne:‘ {Cu§‘reret 2919)
Owner Name Ownership %
MUN SU Y AMOS 100%

 

 

 

 

 

 

Lega¥ Besc (Cur;‘ent: 231§}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1: BLK 6607
2: ACS 2.9521
3:
4: VOL2003127/12692 DD06262003 CO-DC
5: 6607 000 00000 1006607 000
Deed Transfer Date: 12/11/2014
Va!ue
2018 Certified Values
Improvement: $699,940
Land: + _$450,Q§Q
Market Value: =$1,150,000
Revaluation Year: 2018
Previous Reva|uation Year: 2017
Improvements {€uz‘re§i: 201§)
# lDesc: MOTEL llTota| Area: 45,467 sqft ll¥ear Bui|t: 1965 l
1 l Construction ll Depreciation ll Appraisal Method l
- . C-MASONRY, Physical= 60% INCOME
c°"s"“°t'°"' BLOCK, TILT-WALL Functional: + 0%
External: + 0°/
Foundation (Area): |)JIERS (45'467 sqft Total: = 600/§
Net Lease Area : 45,467 sqft Qua|ity: AVERAGE
# StorieS= l Condition: AVERAGE
# Units: 80
Basement (Area): UNASSIGNED
Heat: CENTRAL HEAT

 

 

 

 

 

hnp:/Nmm.danascad.org/Acctoetailcom.aspx?lD=00000609205000000 1/4

 

 

1/25/201Case 3:19-cV-00533-N Document3 Fi|egnQ§/Mlggum[_l?ea@e 23 of 40 Page|D 27
l ll A/c:WINDoW ll ll l

 

 

l
1 l

 

http;//www.dallascad.org/AcciDetailcom.aspx?lD=00000609205000000 2/4

1/25/201€33@ 3:19-cv-00533-N Documem 3 Fileanaalarll\taumeeaae 24 of 40 PaoelD 28

La:‘§<:l {2{}18 Certified Values)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# S*a*e C°“° Z°"‘"g Fr°('}§§`g° °(ef'l§" Area S'Zt°l'.`,% ll'i`§§ Adl‘uas“t'.‘§§nt A‘l»jll§§°" L§.i'd
1 CT 0 0 iata-2222 mo ~
* Al| Exemption information reflects 2018 Certified Values. *
Exemptiores (2{}18 Certified Va§ues}
No Exemptions
Estimated Taxes {2018 Certified Values)
City Schoo| c°uE':::aa"r;:t?::°o| Col|ege Hospita| §'|Jset:::l:
Ju:l::l:tgi°n DALLAS D’;`;'BAS DALLAS CouNTY DA'“"ASCCOOL&%";MUNITY F:_|TSKF';I"_`F'XE uNAssIGNED
Tax:lad; per $0-7767 $1.412035 $0.2531 $0-124 $0-2794 N/A
l Taxable valuU|$1,150,000ll$1,150,0®ll $1,150,000 ll $1,150,000 ll $1,150,000 ll $0 l
Es.tria")‘(:tsed $8,932.05 $16,238.40 $2,910.65 $1,426-00 $3'213-10 N/A
| Tax ceiling ll ll l| ll ll N/A ll N/A l
l Total Estimated Taxes:ll $32,720.20l

 

 

 

 

DO NOT PAY TAXES BASED ON THESE ESTIMATED TAXES. You Wil| receive an official tax bill from
the appropriate agency when they are prepared. Please note that if there is an Over65 or Disab|ed Person
Ta_X_Mg displayed above, it is NOT reflected in the Total Estimated Taxes calculation provided. Taxes
are collected by the agency sending you the official tax bill. To see a listing of agencies that collect taxes
for your property. Click Here

The estimated taxes are provided as a courtesy and should not be relied upon in making financial or other decisions The Dallas Centra|

Appraisal District (DCAD) does not control the tax rate nor the amount of the taxes, as that is the responsibility of each Taxing Jurisdiction.

Questions about your taxes should be directed to the appropriate taxing jurisdiction. We cannot assist you in these matters. These tax
estimates are calculated by using the most current certified taxable value multiplied by the most current tax rate. It does not take into
account other special or unique tax scenarios, like a tax ceiling, etc.. If you wish to calculate taxes yourself, you may use the Tax

Calcu|ator to assist you.

Bas§td§n§ Fcot;;rri;zt {Current 2619)

 

‘f

 

1 MA!N "

 

 

 

 

 

 

i-Eistary

http://www.da||ascad.org/AcctDeiai|Com.aspx?|D=00000609205000000

3/4

 

1/25/201€ase 3:19-cV-00533-N Document 3 Filednt}&l@a<ll\l&uml§%a@e 25 of 40 Page|D 29
History

 

© 2019 Dallas Centra| Appraisal District
All Rights Reserved.

http://\MNw.da||ascad.org/AcctDetailCom.aspx?| D=00000609205000000

4/4

 

 

Case 3:19-cv-00533-N Document 3 Filed 03/04/19 Page 26 of 40 Page|D 30

ELECTRON|CALLY RECORDED 201500151173
06/11/2015 09:15:34 AM DT 1/8

TAX LIEN DEED OF TRUST

NOT|CE OF CONF|DENT|AL|TY R|GHTS: lF YOU ARE A
NATURAL PERSON, YOU MAY REMOVE OR STR|KE ANY
OF THE FOLLOW|NG lNFORMATlON FROM THlS
lNSTRUMENT BEFORE lT lS F|LED FOR RECORD lN THE
PUBL|C RECORDS: YOUR SOC|AL SECURlTY NUMBER OR
YOUR DR|VER’S L|CENSE NUMBER.

NOT|CE: THlS lS A CONTRACT AND PART OF A TRANSFER TAX L|EN EXECUTED PURSUANT T0 SECTlON 32.06 OF THE
TEXAS TAX CODE. THlS L|EN lS A SUPER|OR L|EN AND TAKES PRlORlTY OVER A HOMESTEAD lNTEREST lN THE PROPERTY.
THlS L|EN FURTHER TAKES PR|OR|TY OVER THE CLAlM OF ANY CRED|TOR OF THE GRANTOR AND OVER THE CLAlM OF
ANY HOLDER OF A L|EN ON PROPERTY ENCUMBERED BY THlS TAX L|EN, WHETHER OR NOT THE DEBT OR L|EN EX|STED
BEFORE ATI'ACHMENT OF THlS TAX L|EN. THlS L|EN lS lNFERlOR ONLY TO: A CLAlM FOR ANY SURV|VOR'S ALLOWANCE,
FUNERAL EXPENSES, OR EXPENSES OF THE LAST lLLNESS OF A DECEDENT MADE AGA|NST THE ESTATE OF A DECEDENT AS
PROV|DED BY LAW; A RECORDED RESTR|CT|VE COVENANT THAT RUNS WlTH THE l_AND, RECORDED BEFORE JANUARY 1
OF THE VEAR THE TAX LIEN AROSE,' OR A VALlD EASEMENT OF RECORD RECORDED BEFORE ]ANUARY 1 OF THE YEAR THE
TAX L|EN AROSE. SEE SECT|ON 32.05 OF THE TEXAS TAX CODE.

TERMS

Date: May 20, 2015
Grantor: Su Y. Amos Mun AKA Amos Su Young Mun & Micha Mun
Grantor's Mai|ing Address: 11301 Dennls Rd.

Dallas, TX 752292305
Trustee: Chris W. Stenholm
Trustee's Mailing Address 4000 W. Vickery B|vd.
(including County): Ta rrant County

Fort Worth, 'D( 76107
Lender: Texas Tax Solution ll LLC
lender's Mailing Address: 4000 W. Vickery B|vd, Suite B

Tarrant County
Fort Worth, TX 76107-6421

Ob"Batl°l'\= Promissory Note

Date: N|ay 20, 2015 Of even date herewith

Original principal amount: $35,512.17

Borrower: Su V. Amos Mun AKA Amos Su Young Mun &
Micha Mun

Lender: Texas Tax So|ution ll LLC

Maturity Date: lu|y 3, 2025

Terms of Payment: As provided in said note

Property(including any improvements):
The real property and improvements commonly referred to as 1) 11301 Dennls Rd., Dallas, TX 75229-2305 known to the
tax department as 1) 00000609205000000 and being more particularly described as follows, to~wit:
1) Bl.K 6607 ACS 2.9521 VOL2003127/12692,' as written in Deed - BEING all that certain Iot, tract, orpaste/ of land
situated in the H. S. BOWLES SURVEY, ABSTRACT Na,`69, and also being located in the City of Dallas_, B/
Dallas County, Texas, and being the same property conveyed to Stevecreek, lnc. by Virginia Theall p

  

advisement
Texas Tax So|ution ll LLC is Licensed and Regu|ated by the ` -'? ' ` ”

Texas Office of Consumer Credit Commissioner - License # 15572-57735

Case 3:19-cv-00533-N Document 3 Filed 03/04/19 Page 27 of 40 Page|D 31

recorded in Vo/ume 71093, Page 1829, of the Deed Records, Dallas County, Texas
together with all and singular, the rights, privileges, hereditaments and appurtenances pertaining theretol if any.

Prior Liens (including recording information):
None.
Other Exceptions to Conveyance and Warranty:

 

(lfthis section is blank, it shall be deemed that there are no Other Exceptions to Conveyanoe and Warranty.)

For value received and to secure payment of the Obligation, Grantor conveys the Property to Trustee in trust. Grantor
warrants and agrees to defend the title to the Property, subject to the Other Exceptions to Conveyance and Warranty. On
payment of the Obligation and all other amounts secured by this deed of trust, this deed of trust will have no further
effect, and Lender will release it at Grantor's expense Grantor represents that this Tax Lien Deed of Trust (”deed of trust")
and Obligation are given for the purpose oftransferring tax liens in accordance with V.T.C.A., Tax Code, § 32.06.

This deed of trust shall secure, in addition to the Ob|igation, all funds hereafter advanced by Lender to or for the benefit of
Grantor for legally authorized payment of any subsequent yeaH s taxes, interest, penalties, collection costs, closing costs
and/or recording fees, as well as the performance and/or payment of Grantor's covenants and agreements under this deed
of trust and the Obligation (co|lective|y, the ”Secured lndebtedness"). All indebtedness secured hereby shall be payable to
Lender at Lender's address as stated above, and unless otherwise provided in the instrument evidencing such
indebtedness shall bear interest at the same rate per annum as the Note bears, from the date of accrual of such
indebtedness until paid. This deed of trust shall also secure all renewals and extensions of any indebtedness secured
hereby.

C|auses and Covenants

A. Grantor's Obligations

Grantor agrees to:

1. make prompt payment, as the same becomes due, of the Note and ofall installments of principal and interest
thereon ;

keep the Property in good repair and condition,'
pay all taxes on the Property before delinquency;

not authorize another tax lien transfer, other than to Lender, pursuant to V.T.C.A., Tax Code, § 32.06;

P‘:’>.°°.'"

defend title to the F’roperty subject to the Other Exceptions to Conveyance and Warranty and preserve the lien's
priority as it is established in this deed of trust;

6. maintain all insurance coverages with respect to the Property that Lender reasonably requires (”Required |nsurance
Coverages”), issued by insurers and written on policy forms acceptable to Lender, and deliver evidence of the
Required |nsurance Coverages in a form acceptable to Lender contemporaneously with the execution of this deed of
trust and deliver renewals to Lender at least ten days before each such policy expires;

7. obey all laws, ordinances, and restrictive covenants applicable to the Property,'
8. keep any buildings occupied as required by the Required |nsurance Coverages;

9. if the lien of this deed of trust is not a first lien, pay or cause to be paid all prior lien notes and abide by or cause to
be abided by all prior lien instruments;

10. notify Lender of any change of address;

ll. upon the occurrence of an ”Event of Default” las hereinafter defined), Grantor agrees that Lender shall have the
right, but not the duty, to inspect the Property and Grantor agrees to permit Lender and Lender's em ployees, agents
and representatives reasonable access to the Property to conduct such inspections All such inspections shall be
during normal business hours and Lender shall give Grantor at least five (5) days advance written notice of the time
and date of such inspections Grantor hereby acknowledges that all such inspections shall be for the sole benefit of
Lender and shall be for the sole protection of Lender and shall not be for the protection of Grantor or any other third

Texas Tax Solution ll LLC is Licensed and Regulated by the 109702
Texas Off`lce of Consumer Credit Commissioner - License # 15572-57735 [4]

"`a'M

 

 

Case 3:19-cv-00533-N Document 3 Filed 03/04/19 Page 28 of 40 Page|D 32

party,' and

12. upon written request of Lender from time to time, within five business days after Lender's request, Grantor shall
execute and deliver to Lender, or to another person or entity designated by Lender, a written statement certifying,
among other things, that (1) Lender has performed all of its obligations in accordance with the terms of the Note
and this deed oftrust; (2) Grantor has accepted the funds advanced by Lender in accordance with the Note; (3) the
Note is in full force and effect and has not been amended, modified or superseded; (4) there is no existing default on
the part of Lender or Grantor; (5) Grantor has not prepaid any amount of the Note; (6) Grantor has no claim against
Lender which might be offset against the principal amount remaining on the Note; and (7) Grantor has no
knowledge of any pledge or assignment by Lender of the Note or payments due thereunder, except for the
assignment, if applicable, to Lendeds |enders; and Grantor shall specify in detail if any of the foregoing matters is not
true at the time that Lender requests the written statement

13. Make prompt payment of all fees and costs charged or incurred by Lender subsequent to closing of the property tax
loan transaction evidenced by the Obligation and this deed of trust, but only to the extent such fees and costs are
expressly authorized by V.T.C.A., Tax Code, § 32.06(e-1), V.T.C.A., Finance Code § 351.0021 and/or applicable |aw.

B. Lender's Rights and Duties

1. Lender or Lender's mortgage servicer may appoint in writing, with or without cause, a substitute or successor
trustee, succeeding to all rights and responsibilities of Trustee.

2. if the proceeds of the Ob|igatlon are used to pay any debt secured by prior liens, Lender is subrogated to all the
rights and liens of the holders of any debt so paid.

3. Lender may apply any proceeds received under the insurance policies covering the Property either to reduce the
Obligation or to repair or replace damaged or destroyed improvements covered by the policy. if the Property is
Grantor's primary residence and Lender reasonably determines that repairs to the improvements are economically
feasib|e, Lender will make the insurance proceeds available to Grantor for repairs

4. Notwithstanding the terms of the Note to the contrary, and unless applicable law prohibits, all payments received by
Lender from Grantor with respect to the Obligation or this deed of trust may, at Lender's discretion, be applied first
to amounts payable under this deed of trust and then to amounts due and payable to Lender with respect to the
Obligation, to be applied to late charges principa|, or interest in the order Lender in its discretion determines

5. Each of the following shall be an event of default (herein referred to as an ”Event' of Default”) under the terms of
this deed of trust, to-wit:

a. the failure of the Grantor to timely pay any principa|, interest or any other sum due under the terms Of the
Gb|igation as and when due;

b. the failure of the Granth to timely keep and perform any term, provision, covenant, condition or obligation to
be kept or performed by Grantor under the terms of this deed of trust;

c. the failure to perform and keep the covenants and agreements contained`in paragraphs A. 1-13 above;

d. the making of an assignment for the benefit of any creditor or the adjudication of Grantor as bankrupt or
insolvent;

e. the sale or transfer by Grantor of all or part of the Property or Grantor's interest in the Property;

f. Borrower obtaining a loan from any entity or individual other than Lender to pay any subsequent year's ad
valorem taxes on the Property and/or authorizing the transfer of the applicable Taxing Units’ (as hereafter
defined) tax lien to any other entity or individual other than Lender for any subsequent year's ad valorem taxes
on the Property while this deed of trust is in effect;

g. if applicable, closing the bank account as designated by Grantor from which this loan is being repaid and

referenced in the ACH Authorization Agreement of even date herewith without notifying Lender within five (5)
business days of closing the account; and/or

h. the failure of Grantor to provide Lender with proof of payment of any subsequent year's acl valorem taxes
imposed on the Property before such ad valorem taxes become delinquent

6. After the occurrence of an Event of Default, the Lender shall give notice to Grantor prior to acceleration following
Grantor's breach of any covenant or agreement in this deed of trust. The notice shall specify: (a) the default; (b) the
action required to cure the default; lc) a date, not less than 30 days from the date the notice is given to Grantor, by

Texas Tax So|ution ll LLC is Licensed and Regu|ated by the 109702
Texas Office of Consumer Credit Commissioner - License # 15572-57735

 

Case 3:19-cv-00533-N Document 3 Filed 03/04/19 Page 29 of 40 PagelD 33

10.

11.

12.

13.

14.

which the default must be cured; and (d) that failure to cure the default on or before the date specified in the notice
will result in acceleration of the sums secured by this deed of trust and foreclosure sale of the Property. The notice
shall further inform Grantor of the right to reinstate after acceleration and the right to bring a court action to assert
the non-existence of a default or any other defense of Grantor to acceleration and sale.

lf the default is not cured on or before the date specified in the notice, Lender at its option may, unless applicable
law prohibits:

a. remedy the default by taking action necessary to do so, including without limitation, making any payments on
principal, interest, penalties, and attorney's fees with respect to any prior lien debt, payment of insurance
premiums, payment of taxes and assessments, or any other action that Lender deems necessary to protect the
|ien(s) created by this deed of trust, Any amounts so paid shall bear interest from the dates of payment at the
Note rate, shall be paid by Grantor on demand, and shall become part of the indebtedness secured by this
deed of trust and recoverable as such in all respects; or

b. require immediate payment in full of all sums secured by this deed of trust without further demand, and after
notice of acceleration as required by law, may invoke any and all other remedies permitted by applicable |aw.

|f there is an Event of Default under the terms of this deed of trust and the Event of Default continues after the
required notice of the Event of Default, the time allowed to cure and the required notice of acceleration, Lender
may unless applicable law prohibits, foreclose on the Property in the manner provided by V.T.C.A., Tax Code 32.06(c)
and/or law for the foreclosure of tax liens.

AS PERM|`l`l`ED BY V.T.C.A., TAX CODE § 32.06(i), THE GRANTOR SPEClFlCALL¥ AGREES THAT THE FORECLOSURE OF
THE TAX LlEN TRANSFERRED TO THE LENDER PURSUANT TO V.T.C.A., TAX CODE § 32.06 MAY BE lNST|TUTED EAR L|ER
THAN ONE (1) YEAR FROl\/l THE DATE ON WHlCH THE L|EN |S RECORDED lN ALL COUNTlES lN WHlCH THE PROPERTY
lS LOCATED.

Lender may remedy any default without waiving it and may waive any default without waiving any prior or
subsequent default.

Notice of Right of Redemption. Following foreclosure, Grantor shall have any rights of redemption provided by
Texas law.

ln the event Lender is named as a Defendant in a tax suit seeking to collect delinquent ad valorem taxes on the
Property for any tax year(s) subsequent to those for which this loan is made, Lender has the right to participate in
the delinquent tax suit and to foreclosure its interest in the Property. Lender is entitled to take the following
actions, and recover reasonable attorneys fees in connection therewith, including but not limited to:

a. filing a cross-claim in the delinquent tax suit,'
b. filing an intervention in the delinquent tax suit,'
c. participating in any trial or hearing in the delinquent tax suit;

d. participating in anyjudgment taken in the delinquent tax suit to the extent of any funds still remaining due to
Lender under this deed of trust.

lf Lender appears in a delinquent tax suit against the Property and incurs legal fees and expenses for such
representation, and a judgment is subsequently not taken by the Taxing Units for any reason, Lender shall be
reimbursed by Grantor for the reasonable legal fees and expenses it has incurred in protecting its interest in the
Property. Grantor agrees that Lender can add the amount incurred as legal fees to the balance of the indebtedness
secured by this deed of trust and those amounts shall bear interest from the date that the amount was incurred, to
and including the date of reimbursement, computed at the Note rate of interest per annum. All such sums, together
with the interest thereon, are secured by this deed oftrust to the extent permitted by applicable law.

lf Lender appears in a delinquent tax suit against the Property and incurs legal fees and expenses for such
representation, and a judgment is subsequently taken by the Taxing Units, and subsequent thereto Lender lends
money to Grantor to either pay the judgment or pay taxes for a subsequent year, Grantor authorizes Lender to
include any outstanding legal fees and costs in the total amount of the subsequent loan to the extent permitted by
applicable law.

The rights and remedies expressly conferred hereinabove are cumulative of all other rights and remedies transferred
by this deed of trust, and of those provided by law or in equity. They shall not be deemed to deprive Lender or
Trustee of any other legal or equitable rights or remedies, by judicial proceedings or otherwise, appropriate to

Texas Tax So|ution ll LLC is Licensed and Regulated by the 109702
Texas Office of Consumer Credit Commissioner - License # 15572-57735 l6l
g

/\

M

 

Case 3:19-cv-00533-N Document3 Filed 03/04/19 Page 30 0f40 PagelD32i_'_-'_

enforce the conditions, covenants, and terms of this deed of trust and of the Note. The employment of any
remedies under this deed of trust, or otherwise, shall not prevent the concurrent or subsequent employment of any
other appropriate remedy or remedies.

15. Lender may transfer the Note and this deed of trust, unless prohibited by applicable iaw.

C. Trustee's Rights and Duties
if directed by Lender to foreclose this lien, Trustee, or any substitute trustee, will:

1. institute suit for collection of the Secured indebtedness and for foreclosure of this deed of trust lien and/or the
related transferred tax |ien(s) in accordance with applicable |aw; and

2. be indemnified, held harmless, and defended by Lender against all costs, expenses, and liabilities incurred by Trustee
for acting in the execution or enforcement of the trust created by this deed of trust, which includes all court and
other costs, including attorney's fees, incurred by Trustee in defense of any action or proceeding taken against
Trustee in that capacity.

D. General Provisions

l. if any of the Property is sold under this deed of trust, Grantor must immediately surrender possession to the
purchaser. if Grantor fails to do so, Grantor will become a tenant at sufferance of the purchaser, subject to an
action for forcible detainer.

2. Recitals in any deed conveying the Property will be presumed to be true.

3. Proceeding under this deed of trust, filing suit for foreclosure, or pursuing any other remedy will not constitute an
election of remedies.

4. Except as set forth in V.T.C.A., Tax Code, §§ 32.04 and 32.05, this lien will remain superior to liens later created even
if the time of payment of all or part of the'Obligation is extended or part of the Property is released.

5. if any portion of the Obligation cannot be lawfully secured by this deed of trust, payments will be applied first to
discharge that portion.

6. Grantor assigns to Lender all amounts payable to or received by Grantor from condemnation of all or part of the
Property, from private sale in lieu of condemnation, and from damages caused by public works or construction on or
near the Property. After deducting any expenses incurred (to the extent and in such amounts as are allowable by
law), including attorney’s fees, court and other costs (to the extent and in such amounts as are allowable by law),
Lender will either release any remaining amounts to Grantor or apply such amounts to reduce the Obligation.
Lender shall not be liable for failure to collect or to exercise diligence in collecting any such amounts. Grantor will
immediately give Lender notice of any actual or threatened proceedings for condemnation of all or part of the
Property.

7. Grantor assigns to Lender absolutely, not only as collateral, all present and future rent and other income and
receipts from the Property. Leases are not assigned. Grantor warrants the validity and enforceability of the
assignment. Grantor may, as Lender's licensee, collect rent and other income and receipts as long as Grantor is not
in default under the Obligation or this deed of trust, Grantor will apply all rent and other income and receipts to
payment of the Obligation and performance of this deed of trust, but if the rent and other income and receipts
exceed the amount due with respect to the Obiigation and this deed of trust, Grantor may retain the excess. lf
Grantor defaults in the timely payment of the Obiigation or performance of this deed of trust, Lender may terminate
Grantor's license to collect rent and other income and receipts and then as Grantor's agent may rent the Property
and collect all rent and other income and receipts. Lender neither has nor assumes any obligations as lessor or
landlord with respect to any occupant of the Property_ Lender may exercise Lender's rights and remedies under this
paragraph without taking possession of the Property. Lender will apply all rent and other income and receipts
collected under this paragraph first, to the extent permitted by |aw, to expenses incurred in exercising Lender's
rights and remedies and then to Grantor's obligations with respect to the Obligation and this deed of trust in the
order determined by Lender. Lender is not required to act under this paragraph, and acting under this paragraph
does not waive any of Lender's other rights or remedies. if Grantor becomes a voluntary or involuntary bankrupt,
Lender's filing a proof of claim in bankruptcy will be deemed equivalent to the appointment of a receiver under
Texas law.

Texas Tax Solution ll LLC is Licensed and Regulated by the 109702

Texas Office of Consumer Credit Commissioner - License # 15572-57735 [7]
.,

/`J_M

 

Case 3:19-cv-00533-N Document 3 Filed 03/04/19 Page 31 of 40 PagelD 35

10.
11.

12.
13.
14.

15.

16.

17.

18.

19.
20.

interest on the debt secured by this deed of trust will not exceed the maximum amount of nonusurious interest that
may be contracted for, taken, reserved, charged, or received under |aw. Any interest in excess of that maximum
amount will be credited on the principal of the debt or, if that has been paid, refunded. On any acceleration or
required or permitted prepayment, any such excess will be canceled automatically as of the acceleration or
prepayment or, if already paid, credited on the principal of the debt or, if the principal of the debt has been paid,
refunded. This provision overrides any conflicting provisions in this and all other instruments concerning the
indebtedness secured by this deed of trust.

ln no event may this deed of trust secure payment of any debt, sum, charge, cost, expense, fee or obligation that
may not lawfully be secured by a lien on real estate or create a lien otherwise prohibited by law. if the Property is
the Grantor's homestead, in no event may this deed of trust secure payment of any debt, sum, charge, cost,
expense, fee or obligation that may not lawfully be secured by a lien on a homestead or create a lien otherwise
prohibited by law. This provision overrides any conflicting provisions in this and ali other instruments concerning
the indebtedness secured by this deed of trust.

When the context requires, singular nou ns and pronouns include the plural.

The term Note includes ali extensions, modifications, and renewals of the Note and ali amounts secured by this deed
of trust.

This deed of trust binds, benefits, and may be enforced by the successors in interest of all parties
if Grantor and Borrower are not the same person, the term Grantor includes Borrower.

Except as expressly set forth herein and in the Note, Grantor and each surety, endorser and guarantor of the
Ob|igation waive all demand for payment, presentation for payment, notice of intention to accelerate maturity,
notice of acceleration of maturity, protest ,and notice of protest, to the extent permitted by |aw.

To the extent permitted by law, Grantor agrees to pay reasonable attorney's fees and court and other costs of
enforcing Lender's rights under this deed of trust if this deed of trust is placed in the hands of an attorney for
enforcement provided, however, notwithstanding anything contained herein or in any other instrument to the
contrary the amount of attorney's fees, court and other costs of enforcing Lender's rights under this deed of trust
shall expressly be limited to such amounts as are permitted by law.

if any provision of this deed of trust is determined to be invalid or unenforceable, the validity or enforceability of any
other provision will not be affected

The term Lender includes any assignees and/or successor in interest of the Lender and any mortgage servicer for the
Lender.

Grantor represents that this deed of trust and the Note are given for the following purposes: The Grantor has
requested and authorized the Lender to pay the ad valorem taxes, penalties, interest and collection costs assessed
against the Property for Account 1) 00000609205000000 for taxes on the Property that are delinquent and due and
owing by the Grantor to Dallas County, Texas, and all other taxing units for which Dallas County, Texas, serves as the
collecting agent and/or tax collector, and for which the Dallas County Tax Assessor Collector collects taxes
(hereinafter collectively the "Taxing Units") and the Grantor has requested and authorized the tax collector for the
Taxing Units (hereinafter the ”Tax Assessor Co|lector”) to transfer the tax liens held by the Taxing Units securing the
payment of all of the above described taxes to the Lender as is authorized by V.T.C.A., Tax Code § 32.06. The Note
evidences, in whole or in part, the amount advanced by the Lender for all above-described taxes and, if applicable,
closing costs as permitted by law. Grantor agrees that Lender is subrogated to the rights, liens and equities of the
Taxing Units paid, and the same remain in force and effect by the Taxing Units’ transfer of their |ien(s) and through
this deed of trust until the Note is pa id. This deed of trust does not waive the tax liens, and the tax liens and the lien
and rights created by this instrument shall be cumulative.

lN NO EVENT MAY THlS DEED OF TRUST BE CONSTRUED TO (l) AUTHORlZE LENDER TO PA¥ TAXES THAT ARE NOT
DEL|NQUENT OR DUE AS OF THE DATE HEREOF OR (ll) CREATE A L|EN FOR PAYlVlENT OF TAXES THAT ARE NOT
DEL|NQUENT OR DUE AS OF THE DATE HEREOF. THE FOREGOlNG SENTENCE OVERR|DES ANY CONFLlCTlNG
PROV|S|ONS lN THlS lNSTRUMENT AND ALL OTHER lNSTRUMENTS CONCERN|NG THE lNDEBTEDNESS SECURED BY
THlS DEED OF TRUST.

This deed oftrust shall be recorded in each county in which the Property is located.
A sworn document and affidavit executed by the Tax Assessor Collector, or person designated by the Tax Assessor

Collector, attesting to the transfer of the tax liens to the Lender as more fully set forth in paragraph D(18) above

Texas Tax Solution il LLC is Licensed and Regulated by the 109702
Texas Office of Consumer Credit Commissioner ~ License # 15572-57735 [8]

ix

lVi

 

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 32 of 40 PageiD 36

shall be recorded in each county in which the Property is located (hereinafter referred to as the ”Certification of
v Payment of Taxes and Transfer of Tax Lien).

21. Unless prohibited by law, during the first (lst) six (6) months after the date on which the Certification of Payment of
Taxes and Transfer of Tax Lien is recorded in ali counties in which the Property is located (hereinafter the ”lnitiai Six
Month Period”), the Lender as transferee of the tax lien may charge a reasonable fee for a payoff statement that is
requested after an initial payoff statement is provided, Unless prohibited by law, at any time after the end of the
initial Six l\/ionth Period and before a notice of foreclosure of the transferred tax lien is sent, the Lender as transferee
of the tax lien may require the property owner to provide written authorization and pay a reasonable fee before
providing information regarding the current balance owed by the property owner to the transferee or the holder of
the tax |ien.

22. ARB|TRATION. Borrower and Lender agree that any ciaim, dispute, or controversy relating to this transaction -
including any claims related to the interpretation, alleged breach, enforceability, or validity of this document or any
other loan documents - shall be resolved exclusively and finally by binding arbitration administered by the Nationai
Administration Forum (NAF) under its Code of Procedure then in effect. The arbitration shall be conducted in a
mutually agreeable location by a single arbitrator, whose award shall be final and binding and entered as a final
judgment by any court of competent jurisdiction This provision applies to all contract, tort, and other claims,
whether pre-existing, present, or future, and including all statutory, common law, intentional tort, or equitable
claims - whether under federal or state |aw. However, in no way does this provision limit Lender's ability to exercise
its statutory and contractual judicial foreclosure rights.

Borrower and Lender further agree that the arbitration will be limited solely to the dispute or controversy between
themselves Neither Borrower nor Lender shall be entitled to join or consolidate claims by or against other
borrowers or arbitrate any claim as a representative or class action or in a private attorney general capacity.

23. Within a reasonable time after fuii payment of the Obligation and satisfaction of ali terms of this deed of trust,
Lender wiii file a release of tax lien in each county in which the Property is located and send a copy to the Tax
Assessor Co|iector. Grant hereby agrees to pay Lender a reasonable fee for filing the release.

GRANToR(s):

'/2;7//

      
   
  

 

Micha Mun

$TATE OF TEXAS )
)
COU NTY OF DALLAS )
This instrument was acknowledged before me on the cl l_. Q clay of , 2015

   

.. Dat
by Su Y. Amos Mun AKA Amos Su Young Mun & Micha Mun,

.iN©TARY§S SEN§' ‘ Emci\ R. Pueii

- - Expires.
ph (j.omm\ss\On
y Marr,n 23, 2035

PREPARED BYT o ~ " ' _ _ ,. ' ' AFrER REcoRolNG, REruRN To:
Stenholm & Dou_ asl '. . Texas Tax Solution |i LLC
4000 W. Vickery Blvd. "" 4000 W. Vickery B|vd, Suite B
Fort Worrh, Tx 7€107 Fort worrh, Tx 76107-6421
Texas Tax Solution ii LLC is Licensed and Regulated by the 109702
Texas Office of Consumer Credit Commissioner ~ License # 15572-57735 [9]

sit

 

 

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 33 of 40 PageiD 37

Filed and Recorded

Official Pubiic Records

John F. Warren, County Cierk
Dallas County, TEXAS
06/11/2015 09:15:34 AM
$54.00

201500151173

 

 

§F§PCY WFCEMWA“H§WULHGQIQS@NNTYF@EIM QiAQLRsnaJ)IUnaY, TEXAS
AssUMED NAME cERTIFICATE FoR AN _rNcoRPoRATED BUSINEss 0R PROFEssro;s_

Norlce: “ cerchrEs" ARE vALID FoR A ramon No'r To sxcsao 10 YEARS FRoM
THE DATE FILED IN THE couNTY cLERK's 0FFICE. (cngsrak_~,§_§, sEc'r. 1.
'rrrLE 4 BUsINEss AND committee coDE) v ' == 1 - '

, '~ 1 -<' sss Fu_
mrs csnrchre PRoPERLY Exscuren rs To Bs.au§p masmq§t§a#ie off-ED
, . s::f-»_., nr_\__. §§ __

  

 

 

 

wrrH THE coUN'rY cLsaK _ l_ :'y or S'gzeo;;h&
NAME uNDER wHICH BuslNEss on PRol=assIoNAL sEercEs ls 011 wn.§§~sa chpr_crHQV 0 4 200 xas
music sierra row/v ' , - , 3 _
v ` \ l _ . (prim.or type) -. v : v n _v ratlons Se _
Address:_//§ELQEAQJ/`S` l?/) v . - ` .. ~ " Clion
City: DA LLA~§ State: T E`X AS Zip Code:M_l__

 

1. The name of the incorporated business or profession as stated in its Articles of Incorporation or comparable document is:
page u/Ag ray estrada/75 IA/; .

2. The state, country, or other jurisdiction under the laws of which it was incorporated is:

E , and the address of its registered or similar office in that jurisdiction i

0 4 2. ll w . ,2¢:§ l

3. The period. not to exceed ten years, during which this assumed name will_be used is: /5 /\/_r§ '

 

 

 

 

4. The corporation is a (circle on@non-profit corporation, professional corporation, professional association or oth
type of corporation (specify)
or other type of incorporated business, professional or other association or legal entity (specify): /J A

 

 

 

5. If the corporation is required to maintain a registered office in Texas, the address of the registered office is:

' 1530 ,qu£a AA/ 5¢¢/`14<= 241§' DALAA§ ;T>< '?533¢3
and the name of its registered agent at such address is -A MD.< ' Ml\_§l\¥ - The address of
principal office (if not the same as the registered office) is: y n /U A l v

 

 

 

6. If the corporatio/r;}s not required to or does not maintain a registered office in Texas, the office address in Texas is:

 

and if the corporation is not incorporated, organized or associated under the laws of Texas, the address of its place of business in Te
is: .
the office address elsewhere is: FA/A'

7. The county or counties where business or professional services are being or are to be conducted or rendered under such assumed n
are (if applicable, use the designation 'all" or "all except _i/i'll_ j

8. If this instrument is executed by the attorney-in-fact, the attorney-in-fact hereby stat t he has been duly audéae ' Wri ' g.
his principal to execute and acknowledge this instrument <;` M _'
. . ` t ' """' l /, ' -’ ' ` l

>/Signat\i're of Officer, representative or -.
attorney-in-fact of the corporation

    

THE sTATE oF TEXAS '- ____
conNTY or nALLAs ' '

BEFORE ME, THE UNDERSIGNED AUTHORI'IZY, on this day personally appeared "A m 0 5 >[` M UM

 

 

 

 

 

 

known to me to be the person whose name is/are subscribed to the foregoing instrument and, under oath, acknowledged to
that_____he signed the same for the purpose and consideration therein expressed. Oz
GIVEN UNDER MY HAND AND SEAL OF OFFICE, on 1 0,£ z ’ 20

CYNTHIA FIGUERQA CALHOUN, COUNTY CLERK

puty County Clerk

      

g oovenuuem

 

Form NO. 423 (02-03)

 

Notary Pubiic in and for State of Texas

\

 

Case 3:19-.cV-00533-N Document 3 Filed 03/04/19 Page 35 of 40 PageiD 39
'.*3’§’€';;°' 05-102 Texas Franchise Tax Pubiic information Report -

m (Rev.9-15/33) . . . . . . . . . .
To be died by Corporat/ons, L/m/ted Llab/l/ty Companles (LLC), lelred Partnershlps (LP),
Professional Associatlons (PA) and Financial lnstitufions

l Tcode 13196 Franchise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l taxpayer number . Rep°'t year You have certain rights under Chapter 552 and 559,
Government Code to review. request and correct information
2 9 0 0 6 4 1 3 2 2 0 1 8 we have on me abouryou. commits ar 1~300252-1331.
Taxpayer name oNE WAY |NVESTMENTS iNc . 0 Blacken circle ifthe mailing address has changed.
Mailing address Secrerary of State (SOS) tile number or
11 301 DENNIS RD Comptroiler file number
City State ZiP code plus 4
DALLAS TX 75229

 

 

 

 

 

0 Blacken circle if there are currently no changes from previous year; if no information is displayed, complete the applicable information in Sections A, B and C,

 

Prtnclpai office
11301 DENN|S RD, DALLAS, TX, 75229

Pn`ncipa| place of business

11301 DENNlS RD, DALLAS, TX, 75229

You must report officerl directorl mem ber, gen eral partner and manager information as of the date you complete this reportl

Pl¢d!¢ lie/f MAY/l This report must be signed to satisfy franchise tax requirements.

SECT|ON A Name, title and mailing address of each officer, director, member, general partner or manager

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Title Director m m d d y y
Term
AMOS S MuN 0 vES expiration
Mai||ng address City State ZiP Code
11301 DENNlS RD DALLAS TX 75229
Na me Title Director m rn d d y y
0 YES Te"." .
expiration
Mai||ng address City State Z|P Code
Name Tit|e Director m m d d y y
@ vEs Te".“ .
expiration
Ma|llng address City State ZiP Code

 

 

 

 

SECT|ON B Enter information for each corporation, LLC, LP, PA or financial institution, ifany, in which this entity owns an interest of 10 percent or more.

 

Name of owned (subs|d|ary) corporation. LLCr LP. PA orflnanclal institution State of formation Texas 505 tile number, if any Percentage of ownership

 

Na me of owned (subsidia ry) corporation, LLC, LP, PA or hnancial institution State of formation Texas 505 file number, ifany Percentage of ownership

 

SECT|ON C Enter information for each corporation , LLC, LP, PA or financial institution, if any, that owns an interest of 10 percent or more in this entity.

 

 

 

 

 

 

 

Name of owned (parent) corporation, LLC, LP, PA orhnancial institution State of formation Texas 505 Hle number, ifany Percentage of ownership
N ON E
Registered agent and registered office currently on file (see instructions if you need to make changes) you must make a ming With the Sec,eta,y of§mze to change registered
Agent: agen t registered office or general partner information
City l State ZiP Code
OfFlC€:

 

 

 

 

The information on this form ls required by Sect|on 171.203 oftheTax Code for each corporationr LLC, LP, PA or Fmanciai institution that files a Texas Franchise Tax Report Use additional

sheets for Sections A, B and C. lf necessary.The information will be available for public inspection.
i declare that the information in this document and any attachments is true and correct to the best of my knowledge and beiief, as of the date beiow, and that a copy of this report has
been mailed to each person named in this report who is an officerv director, member, general partner or manager and who is not currently employed by this or a related corporation,
LLC, LP, PA or financial lnstitution.

Sign Title Date Area code and phone number

here Amos MuN PREsaoENT cans/2018 l l -

 

 

 

 

 

 

Texas Comptro|ier Officiai Use On|y

l ll \l

 

vE/DE @ PlR lNr) 0

l' l ,,\| l.l' llllll

 

 

 

 

 

 

 
 

 

Case 3:19-cV-00533-N Document 3 Filed 03/04/19 Page 36 of 40 Page|D 40

4 TRANSM|TTER lD = CSPROFTWSPROD
TLN = 00042640416

 

Case 3:19-cv-00533-N Document 3 Filed 03/04/19 Page 37 of 40 PagelD 41

Han Gil Hotel_ ToWn

l l 33‘l Jeiill~» ?~2~::[ §l'allasv i><

ink ir Fair v
_ 35 reviews on Google

Bobby Joe 1/5
4 days agc on G Gl.:logle A

i couldn't give it negative five stars. if you are looking for drugs of any kind, welcome
to your paradise Even though they are in the middle of renovationsy that won’t help
this piace_ Diity rooms, poor service, used syringes dope bags and the long iist of
other things wrong with this place is mind boggling_ Don't leave anything in your car.
Don't leave anything in your room_ As a matter of fact, just don't bring anything of
value with you at ali because it will disappear Absoiutely positively worst say l have
ever experienced! l highly recommend that you do not stop at this place for even hve

 

minutes

ib Lll<;e
Javier Fernandez 3/5
a month ago on 5 Googie

lt's the best in traps if your looking to open one in the area just be sure you ltell them
you want one of the newly renovated suites

   

  

GOVERNMENT

EXan

§
§

   

 

Case 3:19-cv-00533-N Document 3 Filed O3/O4/19 Page 33 of 40 Page|D 42

Han Gil Hotel ToWn

t 1331 §lenrn:; w trailers `§><I

ir ic ir Fair v
. 36 reviews on Google

Tom R 1/5
` t a month age on G \*3aiogie

,Un|ess you are looking for drugs - Stay away THlS lS NOT A PLACE FOR PEOPLE
TO STAY. l cant believe the city has not shut it down yet_

ibt

neil soliman 4!5
4 months age on 5 Gt;),cigle

lf you’re not strapped and ready, you are going to die here. When you get into your
rooml pop a couple of xans, lock every door, and pray that sleep comes DO NOT
bring children to this place

ii l

Case 3:19-cv-00533-N Document3 Filed 03/04/19

Han Gil Hotel Town

1331 153 fiiil`i !`\‘1 L)ciHci‘ »T;:x

ir t t Fair v
35 reviews on Google

Erica Bahena
TiC»l it"~, »3»:]€ zft“i 456 stigth

lt was horrible

ib l_ii;l:

Anthony Ortiz
2 menths age on 5 Go<;)gle

Basically a trap §

§§ ;i:~»;e

Page 39 of 40 Page|D 43

1!5

5/5

 

63' 19- --CV 00533- N D%Iipt3

Js 44 (Rev. 06/17)_1'XND(Rev 06/17)

The JS 44 civil cover sheet and the information contained herein neither
provided by local rules of court This fom'i, approved by the Judicial Co
purpose of initiating the civil docket sheet (SEE INSTR UCTIONS ON NEXT PAGE

lace

C()VER SH

re
nf§rence of the United States in September 1974, is required for the u

 

 
    

Filed 03/04/19 Pa
EET

nor supplement the Hling and service of pleadings or other pa

ge 40 of 40
ll 20|9

ers as re uired y law, except as
of lerk of Court for the

  

 

I. (a) PLAINTIFFS
United States of America

(b) County of Residence of First Listed Plaintiff
(EXCEPTIN U.S. PLA[NTIFF CASES)

(C) Attom€ys (Firm Name, Address, and Telephone Numbe)y
Lindsey Beran, Assistant U. S. Attorney

U.S. Attorney' s Office, 1100 Commerce Street, Suite 300,
Dallas, TX 75242 Phone: 214-659-8600

 

OF THlS FoRM)
DEFENDANTS NORTHE <l\'i_i}l§TRlCT OF :‘
Su Y. Amos Mun; Micha Mun; and One Way l nvestments, Inc. d/b/a Han Gil

Hotel Town

 

County of Residence of First Listed Defendant Dallas
(IN U.S. PLA.[NT[FF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Attomeys (IfKnown)

9°19(}¥"533°8

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)
13 1

U.S. Govemment
Plaintitf

Cl 3 Federal Question
(U.S. Gavemmem Nat a Par{y)

Cl 2 U.S. Govemment
Defendant

Cl 4 Diversity
(Indicale Citizenship of Parlies in Item III)

 

III. CITIZENSHII) OF PRINCIPAL PARTIES (Place an “X” in One Boxfor Plaintij”
(For Diversity Cases Only) and 0ne Boxfor Defendant)
PTF DEF PTF DEF
Citizen of This State ij 1 |j 1 Incorporated or Principal Place D 4 m 4
of Business Iii This State
Citizen of Another State Cl 2 El 2 Incorpomted and Principa] Place C| 5 l:l 5
of Busiiiess In Another State
Citizen or Subject of a 13 3 l'_'l 3 Foreign Nation Cl 6 C| 6
Foreig§ Country

 

    

|J 110 Insurance PERSONAL INJURY PERSONAL INJURY ij 625 Drug Related Seizure lj 422 Appeal 28 USC 158 CI 375 False Claims Act
|j 120 Marine l:l 310 Airplane Cl 365 Persona] Injury- of Propexty 21 USC 881 Cl 423 Withdrawal Cl 376 Qui Tam (31 USC
ij 130 Miller Act |J 315 Aixplane Product Product Liability l:l 690 Other 28 USC 157 3729(3))
ij 140 Negotiable Instn,lment Liability |:l 367 Health Care/ ij 400 State Reapportionment
l:l 150 Recovery of Overpayment l'_'l 320 Assault, Libel & Pha.miaceutical .'5 CI 410 Antitrust
& Enforcement of Judgment Slander Personal lnjury ij 820 Copyrights ij 430 Banks and Banking
l:l 151 Medicare Act E'.l 330 Fedeial Employers’ Product Liability l_'_l 830 Patent ij 450 Commerce
ij 152 Recovery of Defaulted Liability ij 368 Asbestos Personal CI 835 Patent - Abbreviated C'| 460 Deportation
Student Loans Cl 340 Man`iie Injury Product New Drug Application l:l 470 Racketeer Influenced and
(Excludes Veterans) Cl 345 Man`ne Product Liability 40 Trademark Corrupt Organizations
cl 153 Recovery ofovexpaymem inability PERSONAL PROPERTY “ ' ' . il€;i'i“' ‘SR"R”§?MH,§§§ El 480 Consumer Credit
of Veteran’s Benefits lj 350 Motor Vehi`cle ij 370 Other Fraud |J 710 Fair Labor Standards ij 861 HIA (13956") D 490 Cable/Sat TV
ij 160 Stockholders’ Suits l:l 355 Motor Vehicle ij 371 Truth in Lendixig Act CI 862 Black Lung (923) l:l 850 Securi'ties/Commodities/
Cl 190 Other Contract Product Liability C| 380 Other Persona.l ij 720 Labor/Management El 863 D1WC/DIWW(405(g)) Exchange
El 195 Contract Product Liability Cl 360 Other Personal Property Damage Relati`ons l:l 864 SSID Title XVI tx 890 Other Statutory Actions
CI 196 Franchise lnj g 385 Property Damage Cl 740 Railway Labor Act |j 865 RSI (405(g)) g 891 Agricultural Acts

my
ij 362 Persona.l Injury -

Product Liability

   
 
     

   

l:l 210 Land Condemnation Habeas Corpus:

lj 220 Foreclosure

El 440 Other Civi`l R.ights

Cl 441 Voting |J 463 Ali`en Detainee Income Security Act or Defendant) C| 899 Administrative Procedure
C| 230 Rent Lease & Ejectment CI 442 Employment |J 510 Motions to Vacate ij 871 IRS~Third Paity Act/Review or Appeal of
Cl 240 Torts to Land CI 443 Housing/ Sentence 26 USC 7609 Agency Decision '
El 245 Tort Product Liability Accommodations ij 530 General Cl 950 Constitutionality of
lJ 290 All Other Rea.l Property l:l 445 Amer. w/Disabilities - Cl 535 Death Penalty t State Statutes
Employment Other: ij 462 Naturalizatioii Application
13 446 Amer, w/Disabilities - lj 540 Mandamus & Other ij 465 Other Immigration
Other |J 550 Civil Rights Actions

Cl 448 Education l:l 555 Prison Condition
C| 560 Civil Detainee -
Conditions of

Coniiriement

 

 

   
 

13 751 Family and Medical
Leave Act

3 |j 790 Other Labor Litigation

|J 791 Employee Retirement

CI 893 Environmental Matters
ij 895 Freedom of Information

’ ‘ Act

l:l 896 Arbitration

 

El 870 Taxes (U S Plaintiff

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

al Original_ Cl 2 Removed from
Proceeding State Couit

E] 3 Remanded from
Appellate Court

21 U.S.C. 55 801-971 (21 U.S.C. §§ 85

Brief description of cause:

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under Which you are 111ng (Do not cite jurisdictional statutes unless diversily)j

lJ 4 Reinstated or
Reopened

l:l 6 Multidistrict
Litigation~
Transfer

Cl 8 Multidistrict
Litigation -
Direct File

ij 5 Transfeired from
Another District
(Sp€Ci/j/)

6, 843)

 

Civil Penalties and Injunctive relief for maintaining a drug-involved premises

 

 

 

 

 

VII. REQUESTED IN EI cHEcK iF THis is A CLASS ACTION DEMAND s CHECK YEs only if demanded in complaint
C()MPLAINT; UNDER RULE 23, F_R.Cv.P. 0.00 JURY DEMAan 1a Yes r:lNo
VIII. RELATED CASE(S) _ _
IF ANY (See '"s'mc"om)" JUDGE DocKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD g § z '
FOR OFFICE USE ONLY V ' / '
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 

